PER CURIAM:
Michael H. McGee appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McGee v. North Carolina State Bar, No. CA-04-860-5-1FL (E.D.N.C. June 1, 2005). We deny as moot McGee’s motions to expedite and for relief from stay and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.